270 Wis. 2d 637 (2004)
2004 WI 46
679 N.W.2d 513
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Susan L. SCHUSTER, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Susan L. SCHUSTER, Respondent.
No. 03-1935-D.
Supreme Court of Wisconsin.
Decided April 20, 2004.
*638 The Court entered the following order on this date:
On October 28, 2003, this court suspended the Wisconsin law license of Susan L. Schuster for 90 days, effective December 2, 2003. SCR 22.28(2) provides:
The license of an attorney suspended for misconduct for less than six months shall be reinstated by the Supreme Court upon the filing of an affidavit with the director showing full compliance with all the terms and conditions of the order of suspension and the director's notification to the Supreme Court of the attorney's full compliance.
On April 2, 2004, Schuster submitted an affidavit saying she was unaware of SCR 22.28(2) so she did resume the practice of law after the date the 90-day suspension was over. Her activities in that regard consisted of providing free consultation to two clients and agreeing to represent them in the future; meeting with one former client briefly and making one court appearance. The affidavit states that upon learning of the requirements of SCR 22.28(2) Schuster ceased the practice of law.
On April 6, 2004, the Office of Lawyer Regulation (OLR) submitted a report saying it is concerned that Schuster was or purports to have been unaware of the reinstatement requirements. The OLR says that on January 7, 2004, in correspondence to Schuster's attorney, the OLR specifically referenced SCR 22.28(2) and it says it was later informed its letter was discussed with Schuster. The OLR says it has no evidence that Schuster practiced law during the 90 days following the effective date of her license suspension but it is clear that she resumed the practice of law for approximately one month without being reinstated. The OLR says it appears Schuster is entitled to reinstatement of her license.
*639 This court shares the OLR's concern that Schuster purports to have been unaware of the requirements of SCR 22.28(2). However, since there is no evidence that Schuster practiced law during the term of her license suspension and since she has now submitted the affidavit required by SCR 22.28(2) and has apologized for her mistake and has informed the court that after learning of the requirements of SCR 22.28(2), she ceased the practice of law, it appears she is entitled to reinstatement of her license.
IT IS ORDERED that the license of Susan L. Schuster to practice law in Wisconsin is reinstated effective the date of this order.
IT IS FURTHER ORDERED, consistent with this court's decision of October 28, 2003, that Schuster submit quarterly trust account records to the OLR for review for a period of two years.